DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/01/2021, have been fully considered.  
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In the instant case, all previous rejections, which were based in part on Chang (US 8,835,615), have been withdrawn and replaced with new rejections based in part on Zhang et al (Drug Development and Industrial Pharmacy 40(8):1101-1111, 2014) which was provided in Applicant’s IDS submitted 7/01/2021.
To the extent that Applicant’s arguments apply to the presently applied rejections of claims, the following response is provided:
Applicant argues that the Office “has not provided a sufficient reason which would have prompted a person of ordinary skill in the art to make the presently claimed implant drug delivery systems” (Applicant Arguments, Page 2).  In particular, Applicant argues that “it would not have been obvious to one of ordinary skill in the art to replace buprenorphine with EFdA to result in the instant invention; buprenorphine has very different properties than EFdA, and one of ordinary skill in the art would not expect buprenorphine and EFdA to behave similarly” (Applicant Arguments, Page 3).  First, Applicant argues that “the solubility of buprenorphine is low in water, while EFdA is relatively soluble” and “the majority of implant drug delivery systems of this type rely on the low solubility of the drug to assist in the slow release rate” such that “an active agent approximately two orders of magnitude more soluble, like EFdA when compared with buprenorphine, will release Kleppner et al, discussing related “implant[s] composed of nalmefene and EVA”, “[t]he initial release rate from nalmefene implants was approximately 10 times that of the release rate from buprenorphine implants, which was likely due to the high solubility of nalmefene (130 mg mL-1 vs buprenorphine 17 mg mL-1, in water)”; however, “[t]hese nalmefene implants were subsequently coated with additional EVA to attenuate drug release” and, as such, “[t]he observed in-vitro and in-vivo kinetics are similar” (Page 301, Column 2 to Page 302, Column 1).  As such, it is maintained that the ordinarily skilled artisan, in replacing buprenorphine with EFdA to provide a sustained-release or long-acting EFdA formulation for the treatment or prevention of HIV with improved compliance and, thus, improved efficacy, would have found it obvious to determine the optimal amount of EFdA (and, by extension, the optimal amount of EVA) to include in said formulation.  It would have been obvious to do so in order to provide a therapeutically effective amount of EFdA, as well as to provide the desired release profile of the EFdA.
And, second, Applicant argues that “buprenorphine is an analgesic to treat opioid dependency, while EFdA is an antiviral to treat or prevent HIV infection” and “[t]here is no teaching or suggestion in Kleppner that the implants disclosed therein can be modified to be useful for anything other than the delivery of buprenorphine to treat opioid dependency”  (Applicant Arguments, Page 3).  The argument is not found persuasive.  As discussed above, Kleppner et al also identify a related “implant composed of nalmefene and EVA” (Page 301, Column 1).  As such, one of ordinary skill in the art would recognize that actives other than buprenorphine could be used in the implants of Kleppner et al
Applicant next argues that the “instant invention differs from Gunawardana in fundamental ways” (Applicant Arguments, Page 4) and, as such, “one skilled in the art would not be motivated to replace TAF in an implant drug delivery system with EFdA and expect similar performance” (Applicant Arguments, Page 4).  Applicant appears to misconstrue the application of Gunawardana et al in the basis of the rejection.  Gunawardana et al stands for the proposition that one of ordinary skill in the art would have recognized it as desirable to provide a sustained-release nucleoside reverse transcriptase inhibitor (NRTI) for systemic delivery.  Accordingly, based on Gunawardana et al, it would have been obvious to replace buprenorphine in the implant of Kleppner et al with an NRTI.  
Lastly, Applicant argues that “Chang does not cure the deficiencies of Kleppner or Gunawardana” (Applicant Arguments, Page 5).  Since Chang no longer forms a basis of the rejection, this argument has been rendered moot.
For all the foregoing reasons, Applicant’s arguments are not found persuasive.  The rejection of claims is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claims 1-3, 6, 13-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleppner et al (J Pharmacy and Pharmacol 58:295-302, 2006; of record) in view of Gunawardana et al (Antimicrobial Agents and Chemotherapy 59:3913-3919, 2015; of record) and Zhang et al (Drug Development and Industrial Pharmacy 40(8):1101-1111, 2014 – provided in Applicant’s IDS submitted 7/01/2021).
Claim 1 is drawn to a monolithic implant drug delivery system comprising:
(a)	ethylene vinylacetate copolymer (EVA) (more specifically, comprising 33% vinyl acetate) (claim 6)); and
(b)	4’-ethynyl-2-fluoro-2’-deoxyadenosine (aka EFdA/MK-8591/Islatravir®) in an amount ranging from 0.10% to 80% (claim 14), more specifically, 30% to 65% (claim 15), even more specifically, 40% to 50% by weight (claim 16) dissolved or dispersed in said EVA (claim 13);
wherein said implant drug delivery system is implanted sub-dermally and said EFdA is continually released in vivo at a rate resulting in a plasma concentration of between 0.02 ng/mL and 300 ng/mL (more specifically, between 0.02 ng/mL and 30 ng/mL (claim 2), even more specifically, between 0.02 ng/mL and 8.0 ng/mL (claim 3)).
Kleppner et al teach “an implantable sustained buprenorphine drug delivery system” wherein “[e]ach implant consists of ethylene vinyl acetate copolymer and 90 mg buprenorphine HCl” (Abstract) – i.e., “25% EVA copolymer… containing 33 wt% by weight vinyl acetate” and “75% by weight” drug (Page 296, Column 1) as a “homogenous mix of EVA and buprenorphine” 
However, the monolithic implant drug delivery system of Kleppner et al comprises buprenorphine as opposed to EFdA as instantly claimed.
Yet, as taught by Gunawardana et al, “[a]dherence to the dosing regimen [of “[o]ral or topical daily administration of anti-retroviral (ARV) drugs to HIV-1 negative individuals in vulnerable populations”] has emerged as a critical factor for determining efficacy outcomes” and, thus “sustained release or long-acting ARV formulations hold significant promise” (Abstract).  As such, Gunawardana et al teach “[a] novel, subdermal implant delivering the potent prodrug tenofovir alafenamide (TAF)” as a “sustained-release nucleoside reverse transcriptase inhibitor (NRTI) for systemic delivery” (Abstract).
And, as taught by Zhang et al, “EFdA [is] a novel nucleoside reverse transcriptase inhibitor for HIV prevention” (Title).
Accordingly, in further view of Gunawardana et al and Zhang et al, it would have been obvious to replace buprenorphine in the monolithic implant drug delivery system of Kleppner et al with EFdA as instantly claimed.  It would have been obvious to do so in order to provide a sustained-release or long-acting EFdA formulation for the treatment or prevention of HIV with improved compliance and, thus, improved efficacy.
Furthermore, in doing so, it would have been prima facie obvious to determine the optimal amount of EFdA to include in the drug delivery system (e.g., 40% to 50% by weight) – and, by EVA to include (further noting that Kepler et al specifically disclose that excess EVA can be used “to attenuate drug release” (Page 301, Column 1 to Page 302, Column 2) – and it is asserted that said drug delivery system would necessarily provide the continual release of EFdA in vivo at a rate resulting in a plasma concentration between 0.02 ng/mL and 8.0 ng/mL, as instantly claimed.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977).  In the instant case, the claimed and prior art products are substantially identical.  See also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on.”
In view of all of the foregoing, claims 1-3, 6 and 13-16 are rejected as prima facie obvious.
Claims 18-19 are drawn to the implant drug delivery system of claim 1 wherein the EFdA is released at therapeutic concentrations (claim 18) or prophylactic concentrations (claim 19) for a duration from between three months and thirty-six months.
As taught by Kleppner et al, “[s]teady-state plasma levels were attained between 3 and 8 weeks, and were maintained for the study duration” of at least 52 weeks (Abstract) and it is asserted that the prima facie obvious device based further on Gunawardana et al and Zhang et al would necessarily deliver a therapeutic/prophylactic concentration of EFdA during said period.
 Accordingly, instant claims 18-19 are also rejected as prima facie.
Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleppner et al (J Pharmacy and Pharmacol 58:295-302, 2006; of record) in view of Gunawardana et al (Antimicrobial Agents and Chemotherapy 59:3913-3919, 2015; of record) and Zhang et al (Drug Development and Industrial Pharmacy 40(8):1101-1111, 2014 – provided in Applicant’s IDS submitted 7/01/2021) as applied to claims 1-3, 6, 13-16 and 18-19 above, in further view of Reyes (Innovative Uses of EVA Polymers for Advancing Healthcare, 2014; of record).
Instant claims 7-8 are drawn to the implant drug delivery system of claim 6 wherein the EVA comprises 9% vinyl acetate (claim 7) or 15% vinyl acetate (claim 8).
As discussed above, the implant drug delivery system of Kleppner et al comprises “EVA copolymer… containing 33 wt% by weight vinyl acetate” (Page 296, Column 1).
Yet, as taught by Reyes, in a study “examining the release characteristics… based on molecular considerations of the EVA and the APIs… [a]s the VA content increased, it created higher amorphous content” and, “[a]s expected, the higher amorphous content EVA released API faster” (Page 4, Column 1).  
Accordingly, based further on Reyes, it would have been obvious – in formulating the prima facie obvious implant drug delivery system based on Kleppner et al in view of Gunawardana et al and Zhang et al – to select an EVA copolymer comprising an optimal amount of vinyl acetate in formulating the prima facie obvious implant drug delivery system based on Kleppner et al in view of Gunawardana et al and Zhang et al.  It would have been obvious to determine the optimal amount of vinyl acetate in the EVA copolymer in order to provide the desired release of EFdA (see In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the In re Antonie (559 F.2d 618 (CCPA 1977)))).
As such, instant claims 7-8 are also rejected as prima facie obvious.
  Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kleppner et al (J Pharmacy and Pharmacol 58:295-302, 2006; of record) in view of Gunawardana et al (Antimicrobial Agents and Chemotherapy 59:3913-3919, 2015; of record) and Zhang et al (Drug Development and Industrial Pharmacy 40(8):1101-1111, 2014 – provided in Applicant’s IDS submitted 7/01/2021) as applied to claims 1-3, 6, 13-16 and 18-19 above, in further view of Bratby (GB 2 168 257; of record) and Veenstra et al (US 8,722,037; of record).
Instant claim 17 is drawn to the implant drug delivery system of claim 1 comprising between 1% and 20% by weight of a radiopaque material.
Bratby teaches a related “intra-vaginal ring… in which the core further contains a radio opaque material… so that the location of the core within the ring can be determined by visual means or X-rays” (Abstract) wherein “[a]bout 2%, based on the total weight of the core, is usually appropriate” (Page 1, Column 2, Lines 95-96). 
And, as taught by Veenstra et al, an X-ray visible implant is advantageous so as “to locate and identify the implant, either to facilitate removal of the implant or to be able to reassure the patient that the implant has been inserted” (Column 1, Lines 32-35).
Accordingly, in further view of Bratby and Veenstra et al, it would have been prima facie obvious to further include between 1% and 20% by weight of a radiopaque material so as to 
As such, instant claim 17 is also rejected as prima facie obvious.
Conclusion
The new ground(s) of rejection presented in this Office action are based on information submitted in an information disclosure statement filed 7/01/2021.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611